Citation Nr: 0512619	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  04-00 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969, including service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge and 
the Silver Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the veteran's claim of 
entitlement to an increased rating for his PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.

In a January 1983 rating decision, the RO denied the 
veteran's original claim of service connection for the 
residuals of a shrapnel scar on the right side of his neck, 
on the basis that there was no evidence of the condition in 
the service medical records.  In September 2003, the veteran 
filed another claim of service connection for this condition, 
which to date has not been adjudicated.  In referring this 
claim to the RO for appropriate action, the Board notes that 
the veteran is a decorated combat veteran, and in 
adjudicating this issue, the RO must apply 38 U.S.C.A. 
§ 1154(b) (West 2002) and 38 C.F.R. § 3.304(d); this statute 
and regulation were not considered by the RO when it 
initially adjudicated this issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2003, the veteran was afforded a formal VA 
psychiatric examination.  At the outset of his report, 
however, the examiner indicated that he did not have the 
opportunity to review the veteran's claims folder prior to 
the preparation of that report.  Further, to date, although 
the veteran has reported receiving regular VA care at the VA 
Medical Center, in Greenville, South Carolina, and at the 
Greenville, South Carolina, Vet Center, no records from 
either of these VA facilities, dated since November 2003, 
have been associated with the claims folder.  Indeed, the 
Board notes that the July 2003 VA examiner indicated that the 
veteran was receiving treatment at the Greenville, South 
Carolina, Vet Center twice a week.  

Because records generated by VA facilities, including Vet 
Centers, that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file, see Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992), the RO must obtain these records.  
Further, the law requires VA to obtain these outstanding VA 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  As such, the Board has no discretion and 
must remand this claim for compliance with the VCAA.

In addition, in his January 2004 Substantive Appeal, the 
veteran essentially reported that his PTSD had worsened since 
the July 2003 VA psychiatric examination due to the war in 
Iraq.  As such, for this reason as well, the Board has no 
discretion and must remand this matter to afford the veteran 
an opportunity to undergo a contemporaneous VA psychiatric 
examination, which must be conducted after all outstanding 
records have been obtained.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should associate with the 
claims folder records of the veteran's 
treatment at the Greenville, South 
Carolina, Vet Center, dated since 
November 2003, and from the Greenville, 
South Carolina, VA Medical Center, dated 
since July 2003.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a comprehensive VA psychiatric 
examination to determine the current 
extent and severity of his service-
connected psychiatric disability.  It is 
imperative that the examiner reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND, and 
acknowledges such review in his or her 
report.  The examination report should 
reflect consideration of the veteran's 
documented, relevant medical history.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should be reported in detail.  The 
examiner should provide a multi-axial 
assessment, including assignment of a 
Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  All examination findings 
and the complete rationale for all 
opinions expressed and conclusions 
reached should be set forth in a legible 
report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.  

4.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


